“This supplemental Notice of Allowance (NOA) is to acknowledge the dependence of Claims 9 and 14 to Claim 1 since Claim 6 is cancelled in the previous NOA mailed on 07/25/2022. The application remains in condition for allowance for the reasons of record”
DETAILED ACTION
In application filed on 09/17/2020, Claims 1-5 and 7-20 are pending. Claims 1-5 and 7-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sloan Smith on 08/01/2022.
The application has been amended as follows:

Claim 2 (amended) The microfluidic device of claim 1, wherein the first reservoir has a first liquid being held in the first reservoir by the capillary stop-valve[[,]].

Claim 9 (amended) The microfluidic device of claim [[6]] 1, wherein the draining unit has a second absorption member downstream of the dissolvable membrane so that the dissolvable membrane is disposed between the first absorbing member and the second absorbing member.

Claim 14 (amended) The microfluidic device of claim [[6]] 1, wherein the 20first dissolvable membrane is a film based on poly-vinyl- alcohol (PVA).


Reasons for Allowance
Claims 1-5 and 7-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Kinahan et al. "Laboratory unit operations on centrifugal lab-on-a-disc cartridges using dissolvable-film enabled flow control." (2014) teaches a microfluidic device for sample preparation, comprising:
a first reservoir (Fig. 2(b), referred to as control chamber) having a capillary stop-valve disposed therein (See Fig. 2(a) Control Film (CF); Pg. 2, Fourth Para.,.the valve is composed of a pneumatic chamber sealed by two films, called the Control Film (CF) and the Load Film (LF));
a second reservoir (Fig. 2(a), referred to as chamber in the middle with the Load Film (LF)) in fluid communication (See Figs. 2a-e for fluidic flow) with the first reservoir ((See Fig. 2 for arrangement), the second reservoir having a sample support disposed therein (Fig. 2(d), as depicted the chamber in the middle with the Load Film (LF), the second reservoir having an opening defined therein (Fig. 2d, the sample can enter the valve and wet the LF; opening is inherently taught); and
a draining unit adjacent to the second reservoir (See Fig. 2(a), sample collection chamber), the draining unit being in fluid communication with the second reservoir (See the arrangement of Fig. 2a for disposition of the sample collection chamber).

However, Kinahan et al. "Laboratory unit operations on centrifugal lab-on-a-disc cartridges using dissolvable-film enabled flow control." (2014) neither teaches nor fairly suggests that the draining unit has a dissolvable membrane disposed therein, that is downstream of the first absorption member”.

Therefore Claims 1-5 and 7-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

                                                                                                                                                                                                       /JENNIFER WECKER/           Primary Examiner, Art Unit 1797